Citation Nr: 0029144	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  94-18 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for lumbosacral strain.

2.  Restoration of a 20 percent disability rating for 
lumbosacral strain, effective from May 1, 2000.

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of duodenal ulcer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to August 
1991.  

The veteran filed claims for service connection for low back 
disability and duodenal ulcer in February 1992.  The 
Department of Veterans Affairs (VA) Regional Office (the RO) 
granted service connection for these disabilities in June 
1992.  A 20 percent disability rating was assigned for 
lumbosacral strain and a 10 percent rating was assigned for 
duodenal ulcer.  The veteran appealed the RO's determinations 
as to the appropriate levels of compensation.  

The veteran provided testimony during a hearing before the 
undersigned traveling member of the Board of Veterans' 
Appeals (Board) at the RO in April 1999.
In May 1999, the Board remanded the case to the RO for 
additional development.  
Thereafter, in February 2000, the RO assigned the veteran's 
lumbosacral strain a 10 percent rating, effective from May 1, 
2000.  In July 2000, the veteran's representative disagreed 
with the revised disability rating.


REMAND

As indicated in the Introduction, a 20 percent disability 
rating has been assigned
for the veteran's service-connected lumbosacral strain from 
August 15, 1991, the day after he left service until May 1, 
2000, when the assigned disability rating was reduced by the 
RO to 10 percent. 

The matter of entitlement to an increased disability rating 
for lumbosacral strain has been on appeal for a number of 
years and was a subject of the Board's May 1999 remand.  With 
respect to the matter of restoration of the 20 percent rating 
for the veteran's service-connected lumbosacral strain 
effective from May 1, 2000, the veteran's representative's 
filed in July 2000 constitutes a Notice of Disagreement (NOD) 
as to that matter.   The issue of restoration of the 20 
percent disability rating has been placed in appellate status 
by the filing of the NOD.  Thus, the claim must be remanded 
to the RO for the preparation of a Statement of the Case 
(SOC).  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); 
see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C. § 7105(a), (d)(1), (3), a NOD 
initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after an SOC is issued by VA]; VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) [noting in the comments that, if an issue is 
raised on the record for the first time before the Board, the 
proper course of action, consistent with the governing VA 
statutes and regulations, is for the Board to "remand" the 
issue to the RO for further development].

In Manlicon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances where a NOD, but a SOC has not 
been issued, the Board must remand the claim to the RO to 
direct that a SOC be issued. Accordingly, the Board will do 
so.

The Board further believes that the original issue, 
entitlement to an disability rating in excess of 20 percent 
for lumbosacral strain, is inextricably intertwined with the 
issue of restoration of the previously-assigned 20 percent 
rating.  That is, one issue cannot be decided by the Board 
until both issues are fully developed for appellate purposes.   
See Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  
Therefore, the Board will defer adjudication of the matter of 
entitlement to an increased rating for the service-connected 
lumbosacral strain, which the RO rated as 20 percent 
disabling from August 1991 through April 2000.

In addition, the veteran's representative argues that the 
veteran had more limitation of motion of his low back on VA 
examination in July 1999 than he did on VA examination in 
July 1997, and yet his rating was reduced after the July 1999 
VA examination.   Moreover, remand is required, as the July 
1999 VA orthopedic examination report does not contain all of 
the clinical findings which the May 1999 Board remand 
ordered.  Namely, it failed to indicate whether or not there 
was a positive Goldthwaite's sign or abnormal mobility on 
forced motion.  The Board notes that RO compliance with Board 
remands is not discretionary, and that since the RO did not 
comply with the Board's prior remand, another remand for 
corrective action is required.  See Stegall v. West, 11 Vet. 
App. 268 (1998).
The Board believes that another examination to determine the 
extent and severity of the service-connected lumbosacral 
strain is in order.  See 38 C.F.R. § 4.2 (1999). 

As for the matter of entitlement to a disability rating in 
excess of 10 percent for the veteran's service-connected 
duodenal ulcer, the veteran's representative brings the 
Board's attention to the fact that the veteran's September 
1999 VA examination report notes that the veteran failed to 
report for an upper endoscopy which had been scheduled in 
August 1999 in light of the Board's May 1999 remand.  It is 
not clear whether or not the veteran was advised to report 
for the upper endoscopy.  From what the representative stated 
in July and October 2000, it appears that the veteran was 
willing to report for any scheduled upper endoscopy, but that 
he did not received notice to report for the upper endoscopy 
which was scheduled to be performed in August 1999.  In light 
of the above, additional action will be ordered.  When a 
physician orders a test as part of an examination to help 
resolve VA compensation questions, the test is to be 
performed.  Green v. Derwinski, 1 Vet. App.121, 123-24 
(1991); 38 C.F.R. § 4.2 (1999).

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran 
and his representative and ascertain if 
there are any additional VA, private, 
military or other medical treatment 
records which are not currently of 
record.  After securing appropriate 
consent from the veteran, the RO should 
then obtain these records and associate 
them with the veteran's VA claims 
folder.  

2.  The veteran should be afforded a VA 
examination to determine the current 
degree of his service-connected low back 
disability, by a physician other than 
the one whom examined him in July 1999, 
if possible.  The veteran's claims 
folder should be made available to the 
physician prior to the examination.  The 
examining physician should determine 
whether Goldthwaite's sign is positive 
or negative and also determine whether 
there is abnormal mobility on forced 
motion.  Additional tests and studies, 
as deemed necessary by the examining 
physician, may also be conducted and 
reported.  The report of the examination 
should be associated with the veteran's 
VA claims folder.    

3.  The veteran should also be scheduled 
for a VA examination to determine the 
extent and severity of his service-
connected duodenal ulcer.  If the 
examiner feels that additional 
diagnostic testing is necessary to 
determine the current extent and 
severity of the duodenal ulcer, this 
should be accomplished.  The examination 
report, along with any test results, 
should be associated with the veteran's 
VA claims folder.    

4.  Thereafter, the RO should 
readjudicate the veteran's claims in 
light of the evidence of record, to 
include the issue of restoration of the 
previously assigned 20 percent 
disability rating for lumbosacral 
strain.  Thereafter, to the extent that 
the RO's action is adverse to the 
veteran, it shall issue him a 
Supplemental Statement of the Case and 
provide him with appropriate notice of 
his appeal rights.  The veteran and his 
representative shall be accorded 
appropriate opportunity to respond.
By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted as to this 
matter.  The Board notes that RO compliance with this remand 
is not discretionary.  If the RO fails to comply with the 
terms of this remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


